Citation Nr: 1813765	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and two witnesses


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1941 to December 1945, August 1950 to August 1954, and September 1954 to June 1972.  

The Veteran died in January 2009, and the appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the appellant testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue is being reopened and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2009 rating decision denied entitlement to service connection for the cause of the Veteran's death.  The appellant was notified of that decision.  She filed a Notice of Disagreement (NOD) and a Statement of the Case (SOC) was issued.  The appellant did not file a Substantive Appeal (VA Form 9).  The Veteran did not submit new and material evidence within one year of the notice of that rating decision.

2.  Some of the evidence received since November 2009, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision, which denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the November 2009 rating decision is new and material, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for the cause of the Veteran's death was originally denied in November 2009.  Evidence at the time of the November 2009 rating decision included the Veteran's service treatment records (STRs), Certificate of Release or discharge from active duty service, the Veteran's death certificate, private medical treatment records, and a VA Memo of Formal Finding on the Unavailability of Federal records stating that the Veteran's DD 214 did not show service in Vietnam and his treatment records did not show treatment in or around Vietnam.  The RO found that the evidence did not show that the Veteran served in Vietnam or was exposed to herbicides. 

In March 2014, the appellant filed a new claim for benefits claiming that the Veteran was exposed to herbicides in Thailand.  See Statement in Support of Claim entered in Caseflow Reader in March 2014.  New evidence used to substantiate the claim included VA Memo of Unavailability of Information required to corroborate herbicide exposure in Thailand, private treatment records, hearing testimony, Correspondence entitled "Republic Aircraft's F-105 Thunderchief," and Correspondence from the Combat Air Museum.  The Correspondence from the Combat Air Museum stated that from March 1, 1966, the F-105D flew over 20,000 missions from Da Nang, South Vietnam.  The Board notes that the Veteran was Crew Chief of the F-105 in July 1966.  See Military Personnel Record entered in Caseflow Reader in March 2010 at 19.  Therefore, because the private record relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death, the claim is reopened.  

Accordingly, new and material evidence has been received, and the claim for service connection for the cause of the Veteran's death is reopened.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is reopened; to this extent only, the appeal is granted.


REMAND

The appellant contends that the Veteran's cause of death was due to cancer caused by Agent Orange exposure in Vietnam and/or Thailand.  At the time of his death, the Veteran was not service-connected for a disability.

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  If a veteran was exposed to an herbicide agent during active service, certain diseases are deemed service-connected if manifested to a compensable at a specified time after service.  See 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.

Although some of the Veteran's treatment records have been associated with the file, the Board is concerned that a substantive number of records pertaining to the cancer that caused his death are not of record.  Such records are important for the purpose of confirming the underlying nature of the Veteran's cancer to determine if presumptive service connection is warranted.  For this reason, additional development is needed.

Accordingly, the case is REMANDED for the following action:

1. With appropriate authorization from the appellant, obtain any additional outstanding private treatment records relevant to this claim, to include oncology or other treatment records related to the Veteran's cancer and/or death.

2.  If it cannot be determined that a specific presumptive disease caused or contribute to the Veteran's death, obtain a medical opinion to determine whether it is at least as likely as not (50 percent probability or greater) that the malignant lymphoma identified on his death certificate was related to such exposure.

Thereafter, readjudicate the appellant's claims on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the appellant, she should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


